DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2021 and 04/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Plowman (U.S. PG Publication No. 2019/0362512).

In regards to claim 1, Plowman teaches a method for measuring range and approach speed between a camera and a target in relative motion (See Abstract, ¶0029, 0030 and 0056 in view of FIG. 1 wherein a method for estimating a range and approach bearing vector B between moving objects includes a vehicle 1 having a camera and another vehicle moving object MO target, both moving vehicles in relative motion), the method comprising: 
	aiming an optical axis the camera away from a direction to the target, keeping the target within a field of view of the camera (See ¶0029, 0030 and FIG. 1 wherein camera 2-3 aims along an optical axis bisecting its field of view FoV while moving object MO target is moving off-axis along bearing B within the FoV), 
	capturing a first image containing the target with the camera at a first timing (See ¶0030, 0032 and 0035 wherein a first image containing moving object MO target is captured by camera 2-3), 
	locating a first representation of the target in the first image (See ¶0030 wherein processing apparatus 3 detects clusters of features of moving object MO target within first captured images),
	 calculating a first range to the target from a characteristic dimension of the target, a focal length of the camera, and a first size of the target in its representation in the first image (See ¶0030 and 0035-0041 wherein processing apparatus 3 estimates a first range distance to moving object MO target from relative positional translation, a relative characteristic wheelbase dimension W of either vehicle, camera focal length f, and also calculates three-dimensional feature positions via Structure From Motion to triangulate static features including size structural dimensions of moving object MO target in the first image), 
	capturing a second image containing the target with the camera at a second timing (See ¶0030, 0032 and 0035 wherein a second image of moving object MO target is captured by camera 2-3 at a later time according to a frame rate), 
	locating a second representation of the target in the second image (See ¶0030 wherein processing apparatus 3 detects clusters of features of moving object MO target within captured second images), 
	calculating a second range to the target from the characteristic dimension of the target, the focal length of the camera, and a second size of the target in the second representation in the second image (See ¶0030 and 0035-0041), 
	calculating a first approach speed by subtracting the second range from the first range and dividing a result of the subtraction by an elapsed time between the second timing and the first timing (See ¶0032-0040 wherein the system calculates a first relative speed between vehicle 1 and moving object MO target as processing apparatus 3 calculates the change in positions between first image and second images of the vehicles over a time period between frames of the first and second images and uses known mathematical and physical relationships e.g., the veolicty of a vehicle equals displacement divided by elapsed time), 
	calculating a second approach speed from a translation of the target in the second representation in the second image relative to the first representation in the first image (See ¶0041-0045 wherein the system calculates a second relative speed between vehicle 1 and moving object MO target as processing apparatus 3 determines rotational and translation of the vehicle camera during a time period between captured first and second images via calculation based on the mathematical relationship), and
	statistically combining the first approach speed and the second approach speed so as to improve accuracy of calculations of the approach speed of the target (See ¶0047 wherein the position of features from the image data used in the first relative speed of the Moving Object MO along with the second relative speed which considers the relative calculated translation and rotation of the vehicle on which the camera resides are taken together to create a three-dimensional point cloud in order to create the Structure From Motion, SFM as described, thus creating a statistical combination of approach speeds using their relative data).

In regards to claim 2, Plowman teaches the method of claim 1 wherein said camera is mounted adjacent a vehicle pathway with the optical axis of the camera being away from a direction of vehicle traffic (See ¶0029 and 0030 wherein vehicle camera 2-3 is mounted to aim on the left side of vehicle 1 which is moving adjacent to the roadway on which the vehicle would travel and the optical axis is away from the oncoming traffic of moving object MO target vehicle which is moving along bearing B as shown in FIG. 1).

In regards to claim 3, Plowman teaches the method of claim 1 wherein said aiming is by a fixed mounting of the camera on a vehicle with the optical axis of the camera being off a direction of motion of the vehicle (See ¶0029 and 0030 wherein vehicle camera 2-3 is fixed to vehicle 1 and is mounted to aim on the left side of vehicle 1 and off-axis from the direction of motion V of vehicle 1 as shown in FIG. 1).

In regards to claim 6, the claim is rejected under the same basis as claim 1 by Plowman, wherein a camera is taught in ¶0002, and wherein a processor and a memory are taught as seen in ¶0021 and 0030 as a processing unit.

In regards to claim 7, Plowman teaches the apparatus of claim 6 further comprising a mount for mounting said camera at a position adjacent to a vehicle pathway, wherein the optical axis of the camera being away from a direction of travel of the vehicle (See ¶0029 and 0030 wherein vehicle camera 2-3 is mounted to aim on the left side of vehicle 1 which is moving adjacent to the roadway on which the vehicle would travel and the optical axis is away from the oncoming traffic of moving object MO target vehicle which is moving along bearing B as shown in FIG. 1).

In regards to claim 8, Plowman teaches the apparatus of claim 6 further comprising a mount for mounting said camera onto a vehicle, wherein the optical axis of the camera being away from a direction of travel of the vehicle (See ¶0029 and 0030 wherein vehicle camera 2-3 is mounted on vehicle 1, aimed on the left side of vehicle 1 away from vehicle 1 vector direction of travel V as shown in FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plowman (U.S. PG Publication No. 2019/0362512) in view of Saund (U.S. PG Publication No. 2014/0334668).

In regards to claim 4, Plowman fails to teach the method of claim 1 wherein the camera is attached to a motor attached to a vehicle; and wherein said aiming rotates the camera with the motor relative to a direction of motion of the vehicle.
	In a similar endeavor Saund teaches wherein the camera is attached to a motor attached to a vehicle (See FIG. 2); and 
	wherein said aiming rotates the camera with the motor relative to a direction of motion of the vehicle (See ¶0028, 0031, 0051 and 0052 in view of FIG. 2, 4A-4C and 5 wherein a moving camera arrangement on moving vehicles such as automobiles, airplanes, helicopters, etc. wherein cameras 202b, 202c are attached to pitch and yaw motors mounted on a 2-axis pan/tilt gimbal to a vehicle 202 and are configured to serve and track another moving vehicle while the vehicle 202 is in flight).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Saund into Plowman because it allows for a movable or mobile camera platform or arrangement as seen in ¶0030 wherein it may be used alongside tracking algorithms in order to track targets more effectively.

In regards to claim 9, Plowman fails to teach the apparatus of claim 6 further comprising a motor mounted to a vehicle; wherein the motor comprises a mount for accommodating said camera; and wherein the motor is configured to rotate said camera away from a direction of travel of the vehicle.
	In a similar endeavor Saund teaches further comprising a motor mounted to a vehicle (See FIG. 2); 
	wherein the motor comprises a mount for accommodating said camera (See FIG. 2); and 
	wherein the motor is configured to rotate said camera away from a direction of travel of the vehicle (See ¶0028, 0031, 0051 and 0052 in view of FIG. 2, 4A-4C and 5 wherein a moving camera arrangement on moving vehicles such as automobiles, airplanes, helicopters, etc. wherein cameras 202b, 202c are attached to pitch and yaw motors mounted on a 2-axis pan/tilt gimbal to a vehicle 202 and are configured to serve and track another moving vehicle while the vehicle 202 is in flight).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Saund into Plowman because it allows for a movable or mobile camera platform or arrangement as seen in ¶0030 wherein it may be used alongside tracking algorithms in order to track targets more effectively.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plowman (U.S. PG Publication No. 2019/0362512) in view of Inomata (U.S. PG Publication No. 2015/0262375).

In regards to claim 5, Plowman fails to teach the method of claim 1 wherein said statistically combining weights contributions of first approach speed and the second approach speed depending on how far the first representation of the target is from a center of the first image and how far the second representation of the target is from a center of the second image.
	However, as seen in ¶0048-0049 of Inomata wherein two speeds are taken into consideration, one of the speed of the object and one of the speed of the vehicle on which an image sensor is placed, as the calculations are made in order to prevent a collision as described in ¶0050-0052, either of the two speed calculations may take precedence or have a larger weight in determining the most accurate relative speeds between the vehicle and the object,  i.e. when the distance to the object increases the weight of the speed of the vehicle is taken into a higher consideration, and as the distance to the object decreases the speed of the object is given a higher weight, this is taken into consideration with Plowman's teachings of the two different speeds, wherein one of ordinary skill in the art understands that as the Moving Object in FIG. 1 of Plowman gets closer [distance is decreased] then the object gets relatively larger and subsequently its visual properties get closer towards a center of the image in subsequent images, thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Plowman by Inomata's teaching such that this allows for a higher weight contribution from one speed calculation over the other in order to provide greater context.
	Therefore together Plowman and Inomata teach wherein said statistically combining weights contributions of first approach speed and the second approach speed depending on how far the first representation of the target is from a center of the first image and how far the second representation of the target is from a center of the second image (See ¶0048-0052 of Inomata in view of FIG. 1 of Plowman as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Inomata into Plowman because it allows for a system to determine relative speed between the vehicle and an object, as well as their collision time as described in ¶0048-0052.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483